Z

 

 

 

 

 

 

 

 

 

FILED ____. RECEIVED
______ ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD
JUN = 8 2021
UNITED STATES DISTRICT COURT
ERK US DI
DISTRICT OF NEVADA SN STRICT OF NEVADA
BY: DEPUTY
UNITED STATES OF AMERICA, )
)
Plaintiff, ) CASE NO. 3:21-cr-00019-HDM-WGC
)
VS. )
) ORDER REGARDING PRETRIAL
GAIL MANNEY, ) PROCEDURE
)
Defendant, )
)

I. PRETRIAL MOTIONS AND NOTICE OF DEFENSE AND CERTIFICATION
OF TIMELINESS:

A. It shall be the responsibility of any party filing pretrial motions or responses
to motions pursuant to the time schedule set forth below, or any extension of time which
may be granted by the Court upon the showing of good cause, to provide a Certification
statement that said motion or response is being filed timely. Said certification shall be so
identified and shall be set forth separately as an opening paragraph on any such motion or
response. The Clerk of this Court is directed to refuse for filing any such motion or
response which fails to include the required Certification. False certification to this Court
shall result in the imposition of such sanctions as the Court deems proper.

B. The defense and the Government will be allowed thirty (30) days from the
date of this order within which to file and serve any and all pretrial motions and notice of
defense.o

C, Responses to such motions shall be filed and served within fourteen (14)

days from the date of service of the motion.
D.  Areply brief may be filed and served within seven (7) days from the date of
service of the response. Such reply brief shall only respond to arguments made in the

response to the motion.

Il. | HEARING ON PRETRIAL MOTIONS:
A. All pretrial motions which the Court SUBSEQUENTLY orders to be heard
in open Court shall be heard on a date to be scheduled.

Il. DISCOVERY

A. At the time of entry of plea, Government counsel must advise the Court and
defense counsel whether or not a case will be subject to a Joint Discovery Statement.

B. In all actions wherein the Government has declared a case to be subject to a
Joint Discovery Statement, on or before the THIRD CALENDAR DAY from the date of
this order, counsel for the defense and Government counsel shall meet and confer regarding
discovery matters. It shall be the joint duty of counsel for the defense and the Government
to schedule and participate in this conference. Counsel for the Government shall then
have to and including seven (7) days from the date of this order within which to file with
the Clerk of this Court a joint statement setting forth the discovery which was requested
and the discovery provided or agreed to be provided.

C. Unless, on showing of good cause, counsel obtain an order permitting
otherwise, this Court will not consider any discovery motions [endnote 1(b), (f) or (g)] filed
in actions subject to a Joint Discovery statement. In the event counsel should file
discovery motions [endnote 1(b), (f) or (g)] without leave of Court, said motions shall be

stricken.
IV. SERVICE OF SUBPOENAS BY UNITED STATES MARSHAL:

Any party seeking to have subpoenas served by the United States Marshal shall
provide to the United States Marshal said subpoenas, service instructions, witness fees and
any other accompanying documents not later than fourteen (14) days prior to the date set

for trial.

V. OPTIONAL TRIAL MEMORANDA:

Counsel for each party shall have the option of submitting a trial memorandum to
the Court. Such trial memorandum if filed, shall be filed with the Clerk and served on
opposing counsel not later than seven (7) days prior to the scheduled trial date. Upon
stipulation by all parties, a trial memorandum or any part thereof, may be submitted to the
Court in camera without serving the other parties or filing with the Clerk. Where this
alternative in camera procedure is selected, each trial memorandum should be sealed in an
envelope which identifies the contents as a trial memorandum for in camera submission to
the Court. Trial memoranda submitted in camera shall remain confidential with the Court
and will not subsequently be filed with the Clerk. A SUGGESTED FORMAT FOR
TRIAL MEMORANDA is attached hereto if such memoranda is to be filed herein.

VI. VOIR DIRE QUESTIONS:

Not less than seven (7) days prior to the scheduled trial date, counsel may file and
serve proposed voir dire questions to be propounded to the prospective members of the
jury, to supplement the questions which the Court will ask in the regular process of

selecting the jury.

Vil. JURY INSTRUCTIONS:
Jury instructions shall be filed and served at least seven (7) days before the trial
begins and shall be submitted in accordance with the Order for Preparation of Jury

Instructions which the Court shall enter in this action.
VI. PLEA BARGAINING:

Any and all plea bargaining shall be accomplished and any pleas resulting therefrom
shall be taken and accepted by the Court not later than 11:00 a.m. on the FOURTH
CALENDAR DAY immediately preceding the scheduled trial setting.

VII. SPEEDY TRIAL REQUIREMENTS:

Counsel for the Government and the defendant are hereby notified that no
continuance or extensions will be granted for any reason unless a motion or stipulation is
submitted which contains a recital of the appropriate exclusion provision that applies
pursuant to the Speedy Trial Act. In addition, the motion or stipulation must be
accompanied by a proposed order granting the continuance or extension, setting forth
findings as to excludable time. All requests for continuance or extension which do not
comply with this order will be stricken.

The date of the Clerk’s file mark shall constitute the date of this order.

Cc BALDWIN
UNITED STATES MAGISTRATE JUDGE
ENDNOTES
1. Pretrial Motions and notice of defense include, but are not limited to, the following:

a. Motion to dismiss indictment, Rule 6(b)(2), Fed.R.Crim.P. [As to the time of
filing, this motion is governed by 28 U.S.C. 1867(a) and (e)].

b. Motion for bill of particulars, Rule 7(f), Fed.R.Crim.P.

c. Motion to dismiss, Rule 12(b), Fed.R.Crim.P.

d. Notice of defense based upon mental condition, Rule 12.2, Fed.R.Crim.P.
e€. Motion for severance, Rule 14, Fed.R.Crim.P.

f. Motion to take deposition, Rule 15, Fed.R.Crim.P.

g. Motion for discovery and inspection, Rule 16, Fed.R.Crim.P.

h. Motion to subpoena witnesses at Government expense, rule 21,
Fed.R.Crim.P.
i. Motion to transfer to another district, Rule 21, Fed.R.Crim.P.

j. Motion for return of property, Rule 41(e), Fed.R.Crim.P.

k. Motion to suppress evidence, Rule 41(f), Fed.R.Crim.P.
IL.

Qf.

IV.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

SUGGESTED FORMAT FOR TRIAL MEMORANDA
OPENING STATEMENT, FACTUAL.

The pretrial order and all matters connected therewith will be considered as part of
this statement without repetition.

STATUS OF CASE AND INFORMATION PERTAINING TO TRIAL.

IF_CRIMINAL: Custody, bail, pretrial matters not yet resolved, and offenses
charged, including a listing of the essential elements of each offense.

IF CIVIL: Name of witnesses and points to which testimony of each will be directed.
In each instance any other matters counsel feel will assist the Court and expedite
trial.

QUESTIONS OF LAW, PROCEDURE AND EVIDENCE.
Anticipated questions of admissibility of evidence should be briefed.
MISCELLANEOUS AND COMMENT.

CERTIFICATE OF READINESS FOR TRIAL.

It is required that the following certificate be attached to the trial memo: I hereby
certify that I am chief counsel for the herein; that
all pretrial and discovery procedures, including taking of depositions, have been
completed; that all parties, witnesses and exhibits are available; that efforts to settle
this case have been made without success; that this case is ready for trial on the date
fixed. DATED:

 
